Title: From James Madison to James Madison, Sr., 6 September 1788
From: Madison, James, Sr.
To: Madison, James


Hond SirN. York Sepr. 6. 1788.
I forward this by the mail expecting it will be at Fredg. in time for Mr. A. Shepherd who left this a day or two ago. Nothing of much consequence has occurred since my last. The current intelligence you will find in the inclosed gazettes. The Antifederalists are every where exerting themselves for an early Convention. The circular letter from this State, and the rejection of N. Carolina, give them great spirits. Virginia, I suppose from the temper of the present Legislature will co-operate in the plan.
Congress have not yet settled the place for the meeting of the new Govt. It is most probable that the advocates for N. York who form at present the greater number, will prevail. In that case, altho’ I think it a very unreasonable thing for the Southn. & Western parts of the Union, the best face must be put on it.
I have not yet been able to determine whether Anthony is still in Philada. I am inclined to believe he is not. Indeed some circumstances wd almost tempt me to think he never has been there. On this supposition John must have practised a gross deception on us. He could have no motive for this unless it were a spite to Billey, which I fancy he entertained. But the deception could hardly promise a gratification that would prompt it. He is still very sick, and his recovery not very probable.
I find on enquiry that the loan office Certificates which I told you I had only mislaid, not lost, must go to N. Carolina for settlement. If an oppy. offers I shall accordingly send them thither unless otherwise directed by you. I have not yet seen Mr. Morris & have therefore not been able to do any thing in the affair of Mr. Triplett. Remember me affectly to my mother & the family, and believe me yr. dutiful son
Js. Madison Jr.
